— In an accounting proceeding pursuant to SCPA 2110 the petitioners appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Queens County (Laurino, S.), dated July 8, 1987, as, inter alia, fixed compensation for legal services and directed that the executor pay a portion of the attorney’s and accountant’s fees from his commission.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon his determination that approximately one half of the services performed by the petitioner attorney were executorial in nature, the Surrogate did not improvidently exercise his discretion in directing the petitioner executor to pay one half of the attorney’s fees and all of the accountant’s fees, from his statutory commission (see, Matter of Hertz, 128 AD2d 780, lv denied 69 NY2d 613; Matter of Smith, 91 AD2d 789; Matter of Schaich, 55 AD2d 914). Nor did the Surrogate improvidently exercise his discretion in fixing the amount of compensation to which the petitioner attorney was entitled (see, Matter of Freeman, 34 NY2d 1, 9; Matter of Ury, 108 AD2d 816). Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.